Citation Nr: 0007550	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1970 to December 
1971.  The record also indicates that the veteran served in 
the Republic of Vietnam from October 30, 1970 to December 6, 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.

The Board notes that the veteran was scheduled for a hearing 
before a traveling Member of the Board, on July 19, 1999.  
The veteran failed to appear for this hearing.  In a letter 
received at the RO on October 19, 1999, the veteran stated 
that he did not receive notice of this hearing until after 
the fact, as he was getting his mail at his daughter's house, 
and she had not been able to find a way to contact him.  In 
this instance, the Board notes that applicable VA regulation 
provides that when a veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(1999).  No further request for a hearing will be granted in 
the same appeal unless failure to appear was with good cause, 
and the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
Id.  A motion for a new hearing date following a failure to 
appear for a scheduled hearing must be in writing, must be 
filed within 15 days of the originally scheduled hearing 
date, and must explain why the veteran failed to appear for 
the hearing and why a timely request for a new hearing date 
could not have been submitted.  Id.  Also, such motions must 
be filed with the Director of Administrative Service at the 
Board.  Id.  Here, the Board finds that the veteran failed to 
comply with any of the above-outlined procedures.  As such, 
the Board will process the veteran's appeal, as though the 
veteran's request for a hearing before a traveling Member of 
the Board had been withdrawn.


REMAND

Upon review of the veteran's claims file and the evidence 
contained therein, the Board finds that the RO never 
attempted to verify through the U.S. Armed Services Center 
for Research of Unit Records (currently known as CRUR) two 
specific stressors reported by the veteran and clinically 
referenced in the diagnosis of PTSD.  Specifically, the Board 
notes that the veteran reported that in the fall of 1970 or 
1971 his unit received word that the Vietcong had destroyed a 
nearby village.  His unit was sent to the site, where it 
encountered many wounded.  As to location, the veteran 
indicated that he had been at "Phantheit," which was near 
the "LZ Betty."  The veteran also reported that in the 
spring of 1971 his unit received word that the Vietcong had 
destroyed another nearby village, this one at "Song Mao."  
His unit was sent to the site, which had been completely 
destroyed.  Several people had been tortured.

Here, instead, the RO, in correspondence to CRUR (dated in 
April 1996) requested verification of the circumstances 
surrounding the death of Specialist 4th Class L. F. M., which 
it received in April 1997.  The Board notes as to this 
claimed stressor that the record does not support the 
veteran's reports.  However, the RO never requested 
verification as to the events reported by the veteran at 
"Phantheit" and "Song Mao."  In this respect, the Board 
points out that unit reports, daily logs, etc., could 
corroborate the veteran's reported stressors.

In Gaines v. West, 11 Vet. App. 353 (1998), the United States 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Appeals for Veterans Claims prior to March 1, 1999) 
(hereinafter, Court) focused its discussion on the importance 
of determining whether a veteran had engaged in combat with 
the enemy in connection with PTSD claims but also addressed, 
to some extent, VA's duty to assist the veteran in 
development of facts pertinent to his claim, once he had 
submitted a well grounded claim.  Id.  In this respect, the 
Board notes that the record contains a clinical diagnosis of 
PTSD, lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, and medical evidence of 
a nexus between the veteran's service and his current PTSD.  
As such, the veteran has submitted a well grounded claim.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); see also Caluza 
v. Brown, 7 Vet. App. 498 (1994).  However, as just 
discussed, the RO never attempted to verify two of the 
veteran's stressors referenced in the clinical diagnosis of 
PTSD.

Accordingly then, the issue of entitlement to service 
connection for PTSD will not be decided pending a REMAND for 
the following actions:

1.  The RO should attempt to verify with 
CRUR the veteran's reports of his unit 
being dispatched to the villages of 
"Phantheit" and "Song Mao" in the fall 
of 1970 or 1971 and in the spring of 
1971, respectively.  The RO should submit 
to CRUR not only a description of these 
events but also copies of the veteran's 
service personnel records (DA Forms 20, 
contained in the veteran's claims file) 
and a copy of the veteran's DD Form 214.  
The Board stresses that the RO should 
indicate to CRUR when these events 
reportedly occurred.

2.  Upon receipt of CRUR's response, the 
RO should review any information 
obtained.  If CRUR has indicated that 
specific, additional information is 
necessary in order to verify the 
veteran's reported in-service stressors, 
the RO should afford the veteran an 
opportunity to respond.

3.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of CRUR's response.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




